Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 1 of 17            PageID #: 312



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


THE RUMFORD FREE                         )
CATHOLIC LIBRARY, et al.,                )
                                         )
      Plaintiffs,                        )
                                         )
                    v.                   ) 2:20-cv-00066-JDL
                                         )
TOWN OF RUMFORD, et al.,                 )
                                         )
      Defendants.                        )

                                        ORDER
      The Rumford Free Catholic Library, along with its president, Father Philip M.

Stark, and one of its founders, Peter Francis Tinkham (collectively, “Plaintiffs”), bring

this action, asserting that seventeen Defendants violated state and federal law during

the course of their dealings with the Library over the past several years.          The

Plaintiffs initiated this action in the District of Rhode Island. It was subsequently

transferred to this Court by an order of United States District Judge Mary S. McElroy

dated February 25, 2020.

      When the case was transferred, a number of motions were pending, and the

parties have filed several additional motions since. Altogether, there are twenty-two

motions currently pending. In this order, I consider seven of the Plaintiffs’ motions,

which are primarily related to procedural matters. For the reasons explained below,

I deny all seven motions. I conclude by warning the Plaintiffs that filing additional

motions lacking a good-faith legal basis will result in contempt proceedings and/or

restrictions on their ability to file documents in this action.



                                            1
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 2 of 17            PageID #: 313



                                   I. DISCUSSION

      Because the Plaintiffs are self-represented, I have recharacterized several

motions in order to appropriately address the substance of the claims asserted in each

motion and avoid unnecessary dismissal on technical grounds. See Castro v. United

States, 540 U.S. 375, 381−82 (2003). Before turning to the substance of the Plaintiffs’

motions, however, I address the threshold question of whether this Court has

jurisdiction to decide them.

A.    Jurisdiction

      On June 30, 2020, the Plaintiffs filed an interlocutory appeal of my order

denying their motion for a temporary restraining order. “[O]nce a notice of appeal is

filed, the district court is divested of ‘authority to proceed with respect to any matter

touching upon, or involved in, the appeal.’” United States v. George, 841 F.3d 55, 71

(1st Cir. 2016) (quoting United States v. Brooks, 145 F.3d 446, 455 (1st Cir. 1998)).

This “‘general rule’ . . . is designed to prevent the possibility of inconsistent

simultaneous rulings” by the District Court and the Court of Appeals. United States

v. Maher, No. 2:04-cr-00093-GZS, 2020 WL 3473637, at *2 (D. Me. June 25, 2020)

(quoting United States v. Torres-Oliveras, 583 F.3d 37, 44 (1st Cir. 2009)).

Accordingly, the filing of an interlocutory appeal restricts “only trial court

proceedings that impinge directly upon the questions presented in the interlocutory

appeal.” Gladu v. Correct Care Sols., No. 2:14-cv-00384-JAW, 2017 WL 2452289, at

*1 n.1 (D. Me. June 6, 2017) (citing Pharm. Care Mgmt. Ass’n v. Me. Attorney Gen.,

332 F. Supp. 2d 258, 260 (D. Me. 2004)).



                                           2
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 3 of 17            PageID #: 314



      Assuming without deciding that the Plaintiffs’ interlocutory appeal was proper

under 28 U.S.C.A. § 1292(a)(1), I conclude that the filing of the appeal does not affect

the Court’s subject-matter jurisdiction to decide the present motions.        My order

denying the Plaintiffs’ motion for a temporary restraining order, which the Plaintiffs

have appealed, focused on the applicability of the jurisdictional bar contained in the

Tax Injunction Act of 1937, 28 U.S.C.A. § 1341. By contrast, the motions I address in

this Order relate to questions of venue, removal, and the pretrial conduct of the

parties and counsel. Thus, the questions presented in the Plaintiffs’ interlocutory

appeal and those addressed in this Order are substantively unrelated, and there is

little, if any, risk of inconsistent simultaneous rulings.

      Even if the present motions did touch upon issues presented in the

interlocutory appeal, the Court would still retain jurisdiction to decide them because

the Plaintiffs’ appeal is “transparently frivolous.” Global Naps, Inc. v. Verizon New

Eng., Inc., 489 F.3d 13, 19 (1st Cir. 2007) (citing Brooks, 145 F.3d at 456). In a letter

informing the Court of their interlocutory appeal, the Plaintiffs asserted that the

Court lacked jurisdiction to consider any part of their case but did not identify any

particular jurisdictional defects or provide any supporting authority or explanation.

The Plaintiffs alternatively suggested that their motion for a temporary restraining

order should have been granted because they had shown that they were likely to

suffer “irreparable harm” and that the Defendants were not likely to suffer

“demonstrable harm.” ECF No. 91 at 1. In addition to misstating the standard for




                                            3
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 4 of 17                        PageID #: 315



granting a temporary restraining order, 1 this argument does not address the

applicability of the Tax Injunction Act’s jurisdictional bar, which I relied on in the

order denying the Plaintiffs’ motion. Indeed, the Plaintiffs admitted that they “did

not bother to read [the] long list of cases referenced in support of [the] order, because

[they] take the First Amendment view that so-called case law is a construct designed

by judges and welcomed by attorneys . . . to abridge the Plaintiffs’ right to have their

grievances actually heard and redressed by a federal jury.”                    ECF No. 91 at 2.

Unsupported and baseless allegations of judicial conspiracy and bias are not

legitimate grounds for appeal. Thus, based on the record before me, I conclude that

the Plaintiffs’ interlocutory appeal patently lacks merit and does not divest the Court

of jurisdiction to decide the present motions.

B.     Plaintiffs’ Motion for Transfer Back to Rhode Island

       I begin with the Plaintiffs’ motion to transfer venue to the District of Rhode

Island, where the case was originally filed (ECF No. 62). Under 28 U.S.C.A. § 1404(a)

(West 2020), a district court may transfer a civil action to another district if the

plaintiff could have originally brought the action in that district. 2 See Johnson v.



  1 “To determine whether to issue a temporary restraining order, the Court applies the same four-

factor analysis used to evaluate a motion for preliminary injunction.” Baber v. Dunlap, 349 F. Supp.
3d 68, 74 (D. Me. 2018) (citing Monga v. Nat’l Endowment for Arts, 323 F.Supp.3d 75, 82 (D. Me. 2018));
see also Díaz-Carrasquillo v. García-Padilla, 750 F.3d 7, 9−10 (1st Cir. 2014). Those four factors are:
“(1) the movant’s likelihood of success on the merits; (2) the likelihood of the movant suffering
irreparable harm; (3) the balance of equities; and (4) whether granting the injunction is in the public
interest.” Shurtleff v. City of Bos., 928 F.3d 166, 171 (1st Cir. 2019) (citing Díaz-Carrasquillo, 750
F.3d at 10). “The sine qua non of this four-part inquiry is likelihood of success on the merits: if the
[movants] cannot demonstrate that [they are] likely to succeed in [their] quest, the remaining factors
become matters of idle curiosity.” New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9
(1st Cir. 2002).

 2 A district court may also transfer a case “to any district to which all parties have consented.” 28

U.S.C.A. § 1404(a). Because the motion for transfer is opposed, this provision is inapplicable.
                                                   4
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 5 of 17            PageID #: 316



VCG Holding Corp., 767 F. Supp. 2d 208, 212 (D. Me. 2011) (citing Hoffman v. Blaski,

363 U.S. 335, 342−44 (1960)). Similarly, 28 U.S.C.A. § 1406(a) (West 2020) and 28

U.S.C.A. § 1631 (West 2020) permit courts to cure improper venue or lack of

jurisdiction by transferring an action to another district if the plaintiff could have

originally brought the action in that district. Plaintiffs may bring a civil action in:

      (1) a judicial district in which any defendant resides, if all defendants
      are residents of the State in which the district is located;
      (2) a judicial district in which a substantial part of the events or
      omissions giving rise to the claim occurred, or a substantial part of
      property that is the subject of the action is situated; or
      (3) if there is no district in which any action may otherwise be brought
      as provided in this section, any judicial district in which any defendant
      is subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C.A. § 1391(b) (West 2020). “The burden of proving the propriety of a transfer

lies with the party seeking it.” Johnson, 767 F. Supp. 2d at 212 (citing Coady v.

Ashcraft & Gerel, 223 F.3d 1, 11 (1st Cir. 2000)).

      For the reasons comprehensively laid out in Judge McElroy’s February 25th

order transferring the case to this Court, the Plaintiffs have not demonstrated that

they may properly bring this action in the District of Rhode Island. This case does

not involve defendants residing in Rhode Island, events that occurred in substantial

part in Rhode Island, or property in Rhode Island, and the Plaintiffs have not

established that any of the Defendants is subject to personal jurisdiction in the

District of Rhode Island. See ECF No. 45 at 2−4. Instead, as Judge McElroy found,

this case involves “claims against Maine residents . . . about events allegedly taking

place almost exclusively in Maine and . . . [concerning] real property located in

Maine.” ECF No. 45 at 4. Accordingly, the Plaintiffs have failed to demonstrate a


                                            5
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 6 of 17                          PageID #: 317



basis under 28 U.S.C.A. § 1404(a), § 1406(a), or § 1631 for this case to be transferred

back to the District of Rhode Island.

        The Plaintiffs nevertheless assert that they are entitled to a transfer under the

Petition Clause of the First Amendment to the United States Constitution, which

provides that “Congress shall make no law . . . abridging . . . the right of the people .

. . to petition the Government for a redress of grievances.” U.S. Const. amend. I. The

Plaintiffs contend that the Petition Clause gives them the right to litigate in the court

of their choice, so long as that court has jurisdiction to hear the case. 3 This argument

is without merit for two reasons.

        First, it is not supported by the Petition Clause precedents of the First Circuit

or the Supreme Court. “While it is true that the right of petition includes access to

the courts,” Doherty v. Merck & Co., 892 F.3d 493, 499 (1st Cir. 2018), the right of

petition under the First Amendment is not “absolute,” McDonald v. Smith, 472 U.S.

479, 484 (1985). The Plaintiffs do not identify any caselaw suggesting that the

Petition Clause contains a right of access to the court of their choice, nor do they cite

to any caselaw indicating that the transfer and venue statutes cited above violate the

Petition Clause. Accordingly, I conclude that the Plaintiffs are not entitled to a

transfer of this case back to the District of Rhode Island under the Petition Clause of

the First Amendment.



 3 The Plaintiffs have raised this argument before, in a motion for reconsideration of Judge McElroy’s

February 25th transfer order. Judge McElroy denied the motion for reconsideration, finding it
“unsupported and baseless” and noting that the Plaintiffs did not attempt to “make any substantive
showing” that the transfer order was based on a legal or factual error. ECF No. 68-1. Despite Judge
McElroy’s authoritative ruling, the Plaintiffs attempt to relitigate the issue here, raising substantively
identical arguments and even attaching their earlier motion for reconsideration to the motion to
transfer.
                                                    6
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 7 of 17                     PageID #: 318



       Second, even if the Petition Clause did permit the Plaintiffs to litigate in any

court having jurisdiction, they still would not be entitled to a transfer. As Judge

McElroy has already determined, the District Court for the District of Rhode Island

does not have jurisdiction to hear this case because it lacks personal jurisdiction over

all seventeen Defendants. The Plaintiffs respond that personal jurisdiction is a “red-

herring” and argue that it “has never actually been of any legal force or effect.” ECF

No. 62 at 6. They contend that the District Court for the District of Rhode Island has

jurisdiction to hear this case because it has subject-matter jurisdiction under Article

III of the United States Constitution. Contrary to the Plaintiffs’ argument, a court

must have both subject-matter jurisdiction and personal jurisdiction in order to hear

a case. See Ins. Corp. of Ir., Ltd. v. Compagnie de Bauxites de Guinee, 456 U.S. 694,

701 (1982).       Both subject-matter jurisdiction and personal jurisdiction are

constitutional requirements. See id. at 702; see also Foster-Miller, Inc. v. Babcock &

Wilcox Can., 46 F.3d 138, 143 (1st Cir. 1995) (explaining that both the source and the

outer limits of personal jurisdiction are “defined exclusively by the Constitution”).

       The Plaintiffs further argue that the case should be transferred to the District

of Rhode Island because of what they characterize as judicial bias in the District of

Maine. However, the alleged bias relates to other cases involving other judges, and

the Plaintiffs have not suggested a basis for the undersigned judge to be recused from

this case. After my own independent review of the question, I conclude that recusal

is neither necessary nor appropriate. 4 See 28 U.S.C.A. § 455 (West 2020); In re


 4 On June 30, 2020, the Court received a letter with attachments addressed to the undersigned judge
from the individual plaintiffs that includes various attachments, including a document that purports

                                                 7
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 8 of 17                     PageID #: 319



Martinez-Catala, 129 F.3d 213, 220 (1st Cir. 1997). For these reasons and those

stated in the order transferring the case from the District of Rhode Island to the

District of Maine, the Plaintiffs’ Motion for Transfer Back to Rhode Island is denied.

C.      Plaintiffs’ Motion to Vacate Order on Motion for Leave to Proceed in
        forma pauperis and Motion to Evade Payment of Filing Fee

        At the commencement of this case, the Plaintiffs moved for leave to proceed in

forma pauperis. As part of that motion, the Library submitted a form application to

proceed in forma pauperis. Father Stark and Tinkham did not fill out individual

applications. On November 4, 2019, prior to the transfer of this case, the District

Court for the District of Rhode Island denied the Plaintiffs’ motion. The Court

ordered the Plaintiffs to pay the $400.00 filing fee if the Library remained a party to

the action, as entities such as the Library are not entitled to proceed in forma

pauperis. See Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S.

194, 201−02 (1993). In the alternative, the Court ordered Father Stark and Tinkham,

proceeding without the Library, to either pay the $400.00 filing fee or file motions for

leave to proceed in forma pauperis. The Plaintiffs move to vacate this order (ECF No.

10). Their motion is denied as moot because the filing fee was paid on November 13,

2019.

        The Plaintiffs also move to evade payment of a filing fee for their First

Amended Complaint (ECF No. 21). This motion is denied as moot because this




to be a petition submitted to the United States Supreme Court which names the undersigned judge as
a defendant. Such a petition has not, however, been formally served, and there is no indication that
it has been actually docketed with the United States Supreme Court or any other court.
                                                  8
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 9 of 17              PageID #: 320



Court’s Local Rules do not require parties to pay filing fees for amended complaints.

See D. Me. Local R. 3(a).

D.       Plaintiffs’ Motion to Clarify and Revoke Court Order Regarding
         Counsel for the Library

         Prior to the transfer of this case, the Library was also ordered to retain counsel

because 501(c)(3) non-profit organizations such as the Library cannot represent

themselves in federal court. To date, the Library has not retained counsel. Instead,

the Plaintiffs have filed a Motion to Clarify and Revoke the Court Order Regarding

Counsel for the Library (ECF No. 41).             I construe this motion as a motion for

reconsideration of the order directing the Library to retain counsel. See Castro, 540

U.S. at 381−82.

         Motions for reconsideration are generally considered either under Rule 59 or

Rule 60 of the Federal Rules of Civil Procedure, depending on the time such a motion

is served. Castro-Cruz v. Municipia de Caguas, Civil No. 16-01756 (ADC), 2017 WL

5152175, at *2 (D.P.R. May 24, 2017) (citing Perez-Perez v. Popular Leasing Rental,

Inc., 993 F.3d 281, 284 (1st Cir. 1993) and Companion Health Servs., Inc. v. Kurtz,

675 F.3d 75, 87 (1st Cir. 2012)). Courts apply Rule 59 to motions filed within twenty-

eight days of the judgment and Rule 60 to motions filed after twenty-eight days have

elapsed. See Mancini v. City of Providence, 909 F.3d 32, 47–48 (1st Cir. 2018). The

Plaintiffs filed their motion for reconsideration more than three months after the

order directing the Library to retain counsel was issued. Accordingly, I apply Rule

60(b).




                                              9
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 10 of 17             PageID #: 321



      Rule 60(b) provides that a district court may relieve a party from a final

judgment, order, or proceeding only for the following reasons:

      (1) mistake, inadvertence, surprise, or excusable neglect;
      (2) newly discovered evidence that, with reasonable diligence, could not
      have been discovered in time to move for a new trial under Rule 59(b);
      (3) fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party;
      (4) the judgment is void;
      (5) the judgment has been satisfied, released, or discharged; it is based
      on an earlier judgment that has been reversed or vacated; or applying it
      prospectively is no longer equitable; or
      (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Because the Plaintiffs have not made arguments that address

any of the five specific grounds for relief, their only avenue for relief is Rule 60(b)(6).

See Smith v. Athenahealth Inc., No. 1:18-cv-00461-GZS, 2019 WL 346386, at *1 (D.

Me. Jan. 28, 2019) (citing Cotto v. United States, 993 F.2d 274, 278 (1st Cir. 1993)).

Though Rule 60(b)(6) is a “catch-all” provision, Rule 60(b)(6) motions should only be

granted in “extraordinary circumstances.” Id. (citing Ungar v. Palestine Liberation

Org., 599 F.3d 79, 84 (1st Cir. 2010) and Buck v. Davis, 137 S. Ct. 759, 772 (2017)).

Further, such relief should be granted only if the movant establishes a meritorious

claim or defense that “give[s] the trial court reason to believe that vacating the

judgment will not be an empty exercise.” Bouret-Echevarria v. Caribbean Aviation

Maint. Corp., 784 F.3d 37, 46 (1st Cir. 2015) (quoting Teamsters, Chauffeurs,

Warehousemen & Helpers Union, Local No. 59 v. Superline Transp. Co., 953 F.2d 17,

20 (1st Cir. 1992)).

      The Plaintiffs have not met this burden here. It is settled law that artificial

entities, including non-profit organizations such as the Library, cannot appear in

federal court otherwise than through a licensed attorney. See Rowland, 506 U.S. at
                                            10
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 11 of 17           PageID #: 322



201−03 (citing 28 U.S.C.A. § 1654 and collecting authorities). Although the Plaintiffs

assert that they have attempted in good faith to retain counsel, good-faith attempts

do not relieve the Library of its legal obligation to retain counsel. Because the

Plaintiffs have not identified any law or facts suggesting that relief from the order is

warranted, the Plaintiffs’ Motion to Clarify and Revoke the Court Order Regarding

Counsel for the Library is denied.

      At this point, more than eight months have passed since the Library was

ordered to retain counsel and warned that a failure to comply may result in the

dismissal of this action. The Library has had ample notice and time to secure counsel

and will not be permitted to proceed without representation any longer. Accordingly,

if the Library does not have a properly licensed attorney enter an appearance on its

behalf within 21 days, this action will be dismissed without prejudice as to the

Library. See Fed. R. Civ. P. 41(b); Cintrón-Lorenzo v. Departamento de Asuntos del

Consumidor, 312 F.3d 522, 525−26 (1st Cir. 2002).

E.    Plaintiffs’ Motion to Appoint Named Counsel

      Having reaffirmed that the Library is required to retain counsel, I turn to the

Plaintiffs’ Motion to Appoint Named Counsel (ECF No. 61), which requests that the

Court appoint the counsel of the Plaintiffs’ choice to represent them. As a preliminary

matter, I note that there is no absolute constitutional right to free representation in

a civil case. See DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). A civil litigant

is entitled to attorney appointment only if he demonstrates that “he [is] indigent and

that exceptional circumstances [are] present such that a denial of counsel [is] likely

to result in fundamental unfairness impinging on his due process rights.” Id.; see also

                                          11
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 12 of 17                       PageID #: 323



Ruffin v. Brann, No. CV-09-87-B-W, 2010 WL 500827, at *1 (D. Me. Feb. 8, 2010).

Additionally, a court may request an attorney to represent a person unable to afford

counsel in a civil case under the in forma pauperis statute.                   See 28 U.S.C.A. §

1915(e)(1). However, the Plaintiffs have not demonstrated that they are indigent or

unable to afford counsel, and they are not proceeding in forma pauperis. 5 Thus, the

Plaintiffs have not established that appointing or requesting counsel to represent

them is warranted. Moreover, the specific attorney that the Plaintiffs request is

currently suspended from the practice of law in Maine and in this District. See Bd.

of Overseers of the Bar v. Carey, 215 A.3d 229, 240−41 (Me. 2019); Bd. of Overseers of

the Bar v. Carey, No. 2:18-mc-00122-NT, ECF No. 2 (D. Me. May 24, 2018); see also

D. Me. Local R. 83.3(c). Accordingly, the Plaintiffs’ Motion to Appoint Named Counsel

is denied.

F.     Plaintiffs’ Motion to Order Removal and to Sanction Defendant
       Attorney Dale and Second Motion to Order Article III Removal

       Additionally, the Plaintiffs have filed two motions seeking to remove a civil

action pending in the Maine Superior Court to this Court to be consolidated with this

action (ECF Nos. 22, 42). The Plaintiffs contend that removal is “an Article III right

of every citizen.”        ECF No. 42 at 2 (emphasis omitted).                     This argument

mischaracterizes removal, which is “‘entirely a creature of statute,’ not the

Constitution.” Dias v. Genesco, Inc., 365 F. Supp. 3d 158, 161 n.3 (D. Mass. 2019)




 5 As discussed above, the Plaintiffs have paid the filing fee in this action. Even if the Plaintiffs

intended to proceed in forma pauperis, they are not currently eligible to do so. The in forma pauperis
statute, 28 U.S.C.A. § 1915, applies only to natural persons—not to entities such as the Library—and
requires persons wishing to proceed in forma pauperis to submit an affidavit showing that they are
unable to afford court fees, which Father Stark and Tinkham have not done.
                                                  12
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 13 of 17                       PageID #: 324



(quoting Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 32 (2002)). Under 28

U.S.C.A. § 1441(a), a civil action brought in a state court may be removed to federal

court only by the defendants. See Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743,

1746 (2019). In the civil case that the Plaintiffs seek to remove from the Maine

Superior Court to this Court, the Library is the plaintiff, and Father Stark and

Tinkham are not parties. Because the Plaintiffs are not defendants in the civil action

pending in the Maine Superior Court, they are not entitled to remove that action to

this Court. Thus, the two motions seeking removal must be denied. 6

       The Plaintiffs further request that the Court sanction one of the Defendants in

this case, Attorney William Dale, for actions taken in the Maine Superior Court case.

This request is denied, as this Court has no jurisdiction over that proceeding.

Further, the Plaintiffs’ request for sanctions is groundless. The Plaintiffs assert that

in the Maine Superior Court case Attorney Dale’s opposition to the Library’s motion

to remove the case to federal court contained “trumped-up accusations against the

Plaintiffs and erroneous conclusions of law.” ECF No. 22 at 2. However, Attorney

Dale correctly contested the Plaintiffs’ motion for removal because only defendants

in state court cases—not plaintiffs—may seek removal to federal court under 28

U.S.C.A. § 1441(a), as discussed above. 7


 6Even if the Plaintiffs could properly seek removal, their motions for removal would be moot. The
Maine Superior Court case that is the subject of these motions was dismissed without prejudice on
February 3, 2020, before the Plaintiffs filed their second motion seeking removal on February 21, 2020.

 7 In their Response in Opposition to the Plaintiffs’ motions to order removal, Defendants Town of
Rumford, Thomas Bourret, Linnell Geronda, Richard Coulombe, Michael Mills, and William H. Dale
argue that the Plaintiffs’ requests for sanctions are “themselves subject to sanctions.” ECF No. 49 at
3. The Defendants’ argument that self-represented litigants are subject to the requirements of Fed.
R. Civ. P. 11 is well taken. However, the Defendants have not made a proper motion for sanctions

                                                  13
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 14 of 17                      PageID #: 325



                                     II. COK WARNING

       The Court recognizes that several of the Plaintiffs’ motions have been pending

since before the case was transferred.            However, no waiting period justifies the

Plaintiffs’ numerous and repetitive filings in which the Plaintiffs merely reassert

failed arguments to seek relief from earlier unfavorable decisions. The Court cautions

the Plaintiffs that, while self-represented litigants are guaranteed the right to be

heard, the right to self-representation is not a license to disregard the relevant rules

of procedural and substantive law. See Eagle Eye Fishing Corp. v. U.S. Dep’t of

Commerce, 20 F.3d 503, 506 (1st Cir. 1994) (quoting Andrews v. Bechtel Power Corp.,

780 F.2d 124, 140 (1st Cir. 1985)). Accordingly, the Plaintiffs are required to adhere

to all applicable procedural and substantive rules of law, including Fed. R. Civ. P. 7,

which sets forth the types and form of pleadings and motions allowed, and Rule 11’s

requirements regarding representations to the court. See Pronav Charter II, Inc. v.

Nolan, 206 F. Supp. 2d 46, 54 (D. Mass. 2002).

       Rule 7 enumerates the types of pleadings allowed and prescribes that any

request for a court order must be made by motion. See Fed. R. Civ. P. 7(a), 7(b)(1). A

motion must:

       (A) be in writing unless made during a hearing or trial;
       (B) state with particularity the grounds for seeking the order; and
       (C) state the relief sought.

Fed. R. Civ. P. 7(b)(1).       Furthermore, “[t]he rules governing captions and other

matters of form in pleadings apply to motions.” Fed. R. Civ. P. 7(b)(2); see also Fed.




under Rule 11. See Fed. R. Civ. P. 11(c)(2) (“A motion for sanctions must be made separately from any
other motion . . . .”). Accordingly, I do not address this argument further.
                                                    14
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 15 of 17          PageID #: 326



R. Civ. P. 10. Accordingly, correspondence addressed directly to a judge requesting a

court order, such as the Plaintiffs’ letter to the Court dated April 23, 2020, is not a

legally cognizable pleading or motion and will not be treated as one.        See, e.g.,

Chadbrown v. Coles, Nos. 2:11-cv-00145-GZS and 2:11-cv-00219-GZS, 2011 WL

5299488, at *1 (D. Me. Nov. 2, 2011).

      In pertinent part, Rule 11 provides that by signing, filing, submitting, or later

advocating for any pleading, written motion, or other paper presented to the court,

an unrepresented party certifies:

      (1) it is not being presented for any improper purpose, such as to harass,
      cause unnecessary delay, or needlessly increase the cost of litigation;
      [and]
      (2) the claims, defenses, and other legal contentions are warranted by
      existing law or by a nonfrivolous argument for extending, modifying, or
      reversing existing law or for establishing new law.

Fed. R. Civ. P. 11(b). “Frivolous” means “[l]acking a legal basis or legal merit;

manifestly insufficient as a matter of law.” Black’s Law Dictionary, 11th ed. (2019).

Though “[t]he line between frivolous arguments and merely unpersuasive ones is

fine,” N. New Eng. Tel. Operations LLC v. Local 2327, Int’l Bhd. of Elec. Workers,

AFL-CIO, 735 F.3d 15, 25 (1st Cir. 2013), the Plaintiffs have crossed that line here

by filing duplicative motions and asserting arguments that have already been

rejected as lacking legal basis. Such filings needlessly protract litigation, “waste

judicial resources[,] and unnecessarily delay the resolution of matters within this

Court’s jurisdiction.” Adams v. Adams, No. 1:17-cv-00200-GZS, 2019 WL 2814627,

at *1 (D. Me. July 2, 2019).




                                          15
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 16 of 17                       PageID #: 327



       Even assuming the Plaintiffs’ subjective good-faith belief in their positions,

motions for reconsideration—such as the Plaintiffs’ various motions seeking to

vacate, revoke, evade, and reconsider court orders—“may not be used by the losing

party to repeat old arguments previously considered and rejected.”                      Villanueva-

Mendez v. Nieves Vazquez, 360 F. Supp. 2d 320, 323 (D.P.R. 2005) (internal quotation

marks and citations omitted). Furthermore, the Court cautions the Plaintiffs that no

circumstances justify their repeated, irrelevant personal attacks and accusations of

incompetency aimed at judges who have previously ruled against them, attorneys

who have previously represented them or lawfully opposed them, and others. 8

       In light of the number of frivolous filings by the Plaintiffs and in accordance

with Cok v. Family Court of Rhode Island, 985 F.2d 32 (1st Cir. 1993), the Court

formally places the Plaintiffs on notice that any future knowing violations of

these requirements may result in contempt proceedings or an order

restricting their ability to file further motions in this court.

                                       III. CONCLUSION

       For the reasons stated above, it is ORDERED that the Plaintiffs’ Motion to

Order Removal and to Sanction Defendant Attorney Dale (ECF No. 22), Motion to

Clarify and Revoke Court Order Regarding Counsel for the Library (ECF No. 41),

Second Motion to Order Article III Removal (ECF No. 42), Motion to Appoint Named



 8 For example, the Plaintiffs assert that the rulings by the Magistrate Judge in a previous case were

“shameful and scandalous conduct . . . just the tip of his malfeasance iceberg.” Similarly, they call
Judge McElroy’s February 25th transfer order “irresponsible, unfair and outrageous . . . Constitutional
treachery.” The Plaintiffs also repeatedly resort to crude humor and name-calling, referring to
Defendant Attorney Theodore Dilworth III as “Dillweed” and to Defendant Richard Coulombe as a
“nazi code enforcement officer.” In two separate, unnecessary asides, they take aim at the Maine
Board of Overseers of the Bar, referring to it as “the aptly-acronymed MBOOB.”
                                                    16
Case 2:20-cv-00066-JDL Document 96 Filed 07/13/20 Page 17 of 17     PageID #: 328



Counsel (ECF No. 61), and Motion for Transfer Back to Rhode Island (ECF No. 62)

are DENIED. It is further ORDERED that the Plaintiffs’ Motion to Vacate Order

on Motion for Leave to Proceed in forma pauperis (ECF No. 10) and Motion to Evade

Payment of Filing Fee (ECF No. 21) are DENIED as moot.

      Additionally, it is ORDERED that the Library have a properly licensed

attorney enter an appearance on its behalf within 21 days, absent which this case

will be dismissed as to the Library.



      SO ORDERED.

      Dated: July 13, 2020


                                                   /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE




                                       17
